Exhibit 99.2 Bakers Footwear Group, Inc. Excerpts of Fourth Quarter Fiscal 2010 Results Conference Call Transcript March 28, 2011 Operator Greetings and welcome to the Bakers Footwear Group, Inc. fourth quarter and fiscal year 2010 results conference call. At this time all participants are in a listen only mode. A brief question and answer session will follow the formal presentation. [Instructions] As a [reminder], this conference is being recorded. It is now my pleasure to introduce your host, Ms. Allison Malkin of ICR. Thank you, Ms.
